Case: 14-50213      Document: 00512875895         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50213
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

REYNALDO AGUIRRE, also known as Reynaldo Gutierrez Aguirre, also
known as Felipe Aguirre, also known as Ray Aguirre, also known as Reynaldo
Aruirre, also known as Reynaldo Aquirre,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-353-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Reynaldo Aguirre
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Aguirre has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50213    Document: 00512875895     Page: 2   Date Filed: 12/18/2014


                                 No. 14-50213

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record, however, reflects a clerical error in the written judgment.
Aguirre was charged with and pleaded guilty to conspiring to distribute 50
grams or more of methamphetamine.           However, the written judgment
describes the offense as conspiracy to distribute and possession with intent to
distribute 50 grams or more of methamphetamine. Accordingly, we REMAND
for correction of the clerical error in the written judgment in accordance with
Federal Rule of Criminal Procedure 36. See United States v. Higgins, 739 F.3d
733, 739 n.16 (5th Cir.), cert. denied, 134 S. Ct. 2319 (2014); United States v.
Pouncy, 539 F. App’x 437, 438 (5th Cir. 2013); United States v. Rosales, 448 F.
App’x 466, 466-67 (5th Cir. 2011).




                                       2